UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-7041


DARRELL WHITLOCK,

                Petitioner - Appellant,

          v.

DIRECTOR, VIRGINIA DOC,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:12-cv-00744-JRS)


Submitted:   August 7, 2013                 Decided:   August 13, 2013


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darrell Whitlock, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darrell Whitlock seeks to appeal the district court’s

order     dismissing      his   28       U.S.C.      § 2254      (2006)    petition     as

successive.        The    order      is    not      appealable      unless    a     circuit

justice    or    judge   issues      a    certificate       of   appealability.         28

U.S.C. § 2253(c)(1)(A) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating            that   reasonable      jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El        v.   Cockrell,      537   U.S.     322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Whitlock has not made the requisite showing.                          Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately



                                               2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3